Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	In view of applicant’s arguments filed 11/09/2020, the application is still pending.  In response to the Pre-Brief Appeal Conference decision to review the applicant’s arguments, with respect to claims 1, 12, and 19, the arguments have been fully considered and are persuasive.  Therefore the 35 USC 103 rejection of Butts (US Publication 2008/0186870) in view of Otsuka (US Publication 2015/0172298) has been withdrawn. A NOTICE OF ALLOWANCE is being administered.
Corrections Made in the Application
2.	The application has been amended as follows: The original claims 1-20 are renumbered accordingly:


Original claim numbering
		1
		2
		3
		4
		5
		6
		7
		8
		9
		10
		11
		12
		13
		14
		15
		16	
		17
		18
		19
		20
New claim numbering
	1
	2
	3
	-
	4
	5
	-
	6
	7
	8
	-
	9
	10
	11
	12
	13
	14
	15
	16
	17

Allowable Subject Matter
3.	Claims 1-3, 5, 6, 8-10, 12-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A method, comprising: receiving a frame at a network device, wherein the network device is compatible with frames in a first format and not in a second format; inspecting one or more other fields of the frame, by the network device, in response to a determination, by the network device, that an identified bit in a selected field of the frame indicates that the frame follows the second format; and at least one of: (a) in response to the one or more other fields of the frame matching fields expected of the second format, determining, by the network device, that the frame is in the second format, and ignoring the frame; and or (b) in response to the one or more other fields of the frame not matching the fields expected of the second format, determining, by the network device, that the identified bit is in error, and requesting re-transmission of the frame.”  

The primary reasons for allowance of Claim 12 in the instant application is the combination with 
the inclusion in these claims for, “A Controller Area Network (CAN) device comprising: 
message processing circuitry; and a memory coupled to the message processing circuitry, 
the memory having program instructions stored thereon that, upon execution by the 
message processing circuitry, configure the message processing circuit to: receive a frame; identify a bit in a selected field of the frame; and determine that the frame follows a Classical CAN format despite the bit indicating that the frame follows a flexible data-rate CAN (CAN FD) format.”


The primary reasons for allowance of Claim 19 in the instant application is the combination with the inclusion in these claims for, “A Controller Area Network (CAN) network, comprising:
a CAN bus; and a plurality of CAN devices coupled to the CAN bus, wherein a given one of the CAN devices is compatible with a Classical CAN format and incompatible with a flexible data-rate CAN (CAN FD) format, wherein the given CAN device is configured to ignore frames following the CAN FD format, and wherein the given CAN device is further configured to: receive a frame via the CAN bus; identify an FD format (FDF) bit or a reserved (RES) bit within the frame; and determine that the frame follows the Classical CAN format despite the bit indicating that the frame follows the CAN FD format.”

5.	The prior art of record including the disclosure of Butts (US Publication 2008/0186870) and Otsuka (US Publication 2015/0172298), neither anticipates nor renders obvious the above recited combination. Because claims 2, 3, 5, 6, 8-10, 13-18, and 20 depend directly or indirectly on claims 1, 12, and 19 these claims are considered allowable for at least the same reasons above. 
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner Comments
6.	The applicant’s inventive concept appears to be in diverging from the conventional methods by determining compatibility of frame formats with the system, recognizing what format (CAN format or CAN FD) is being presented by inspecting the fields of the frame and when a compatible frame is present, attempting to transmit the frame more than once, and when a non-compatible frame is present, ignoring the frame because of the information contained in the frame that is not of the traditional CAN format. The benefits of the invention were disclosed to allow both formats to operate in a single network environment where the legacy format (CAN format) could successfully be transmitted and identified. The reasons the applicant experienced problems with the conventional method involved its inability to distinguish between a bit found in the CAN frame and the CAN FD frame by comparison. The result ended with the local errors not notifying the transmitter node and the receiver missing the CAN message because of lack of retransmission of the frame.  
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. You Keun, Kim (US Publication 20150373158), Florian, Hartwich (US Publication 20150082123), Axel, Aue et al. (US Publication 2014/0359179), Lars-Berno, Fredriksson et al. (US Publication 2014/0280636) for disclosing the method of neglecting a data signal without processing the data signal as an error due to sensing the communication scheme or the ability to transmit both CAN protocol and CAN-FD protocol in the same system alternatively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BROOKE J TAYLOR/ 3/16/2021Examiner, Art Unit 2181                  

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181